Per Curiam:

This was an action brought by William H. Ragsdale against the city to recover damages for personal injuries. The city contracted for the construction of a sewer, the work to be performed “under the supervision and instruction of the committee on health and improvement.” The work was done by a subcontractor. In ’the doing of this work dynamite was used in blasting rock from the trench in which the sewer-pipe was laid. An insufficient attempt was made so to guard the explosion that projectiles thrown off thereby should not escape from the trench into the air. As plaintiff was traveling along the street, in close proximity to the work being done, a shot was fired which threw into the air a piece of rock of about one and one-half pounds in weight, which, in descending, struck him on the knee, causing the injury for which action was brought. Plaintiff had judgment.
Many grounds of error are assigned and urged upon our attention. A careful examination of the record and the elaborate brief of plaintiff fails to disclose any substantial error in the proceedings of the trial court, or any question of sufficient importance to merit separate consideration.
The judgment is affirmed.